Citation Nr: 0712789	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  96-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for low back strain.  

2.  Entitlement to an initial rating higher than 10 percent 
for right knee sprain.  

3.  Entitlement to an initial rating higher than 10 percent 
for left ankle sprain.  

4.  Entitlement to an initial rating higher than 10 percent 
for right ankle sprain.  

5.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1991 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.                   

(The issues of increased ratings for low back strain, right 
knee sprain, left ankle sprain, right ankle sprain, and 
migraine headaches, on appeal of rating decision in March 
2002 of the RO, are addressed in a separate decision.)   


FINDING OF FACT

In November 1999, prior to the promulgation by the Board, the 
veteran withdrew his appeal in regard to the following 
issues: (1) entitlement to an initial rating higher than 10 
percent for low back strain, (2) entitlement to an initial 
rating higher than 10 percent for right knee sprain, (3) 
entitlement to an initial rating higher than 10 percent for 
left ankle sprain, (4) entitlement to an initial rating 
higher than 10 percent for right ankle sprain, and (5) 
entitlement to an initial rating higher than 10 percent for 
migraine headaches.     
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial rating 
higher than 10 percent for low back strain have been met.  
38 C.F.R. §§ 20.202, 20.204 (2006).  

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial rating 
higher than 10 percent for right knee sprain have been met.  
38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial rating 
higher than 10 percent for left ankle sprain have been met.  
38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial rating 
higher than 10 percent for right ankle sprain have been met.  
38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial rating 
higher than 10 percent for migraine headaches have been met.  
38 C.F.R. §§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an August 1995 rating action, the RO granted the veteran's 
claims for entitlement to service connection for the 
following: (1) low back strain, (2) right knee sprain, (3) 
left ankle sprain, (4) right ankle sprain, and (5) migraine 
headaches.  The RO assigned a 10 percent disability rating, 
effective from March 29, 1995, for the veteran's service-
connected low back strain, a 10 percent disability rating, 
effective from March 29, 1995, for the veteran's service-
connected right knee sprain, a noncompensable disability 
rating, effective from March 29, 1995, for the veteran's 
service-connected left ankle sprain, a noncompensable 
disability rating, effective from March 29, 1995, for the 
veteran's service-connected right ankle sprain, and a 
noncompensable disability rating, effective from March 29, 
1995, for the veteran's service-connected migraine headaches.  
The veteran disagreed with the disability evaluations 
assigned to his service-connected disabilities.  Thus, he 
initiated an appeal.

By a March 1997 rating action, the RO increased the 
disability rating for the veteran's service-connected left 
ankle sprain from noncompensable to 10 percent disabling, 
effective from March 29, 1995.  

In an October 1998 decision, the Board remanded this case for 
additional development.  

By a November 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected right 
ankle sprain from noncompensable to 10 percent disabling, 
effective from March 29, 1995.  In that same rating action, 
the RO also increased the disability rating for the veteran's 
service-connected migraine headaches from noncompensable to 
10 percent disabling, effective from March 29, 1995.

Following the November 1999 rating action, the veteran 
submitted a statement in writing and noted that in light of 
the favorable determination from the RO increasing the 
disability ratings for his service-connected right ankle 
sprain and migraine headaches from noncompensable to 10 
percent disabling, respectively, he wished to withdraw all 
issues on appeal.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  

In light of the above, the Board construes the veteran's 
November 1999 statement as a withdrawal of his appeal for the 
following issues: (1) entitlement to an initial rating higher 
than 10 percent for low back strain, (2) entitlement to an 
initial rating higher than 10 percent for right knee sprain, 
(3) entitlement to an initial rating higher than 10 percent 
for left ankle sprain, (4) entitlement to an initial rating 
higher than 10 percent for right ankle sprain, and (5) 
entitlement to an initial rating higher than 10 percent for 
migraine headaches.  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to the aforementioned issues.  Hence, the Board finds 
that the veteran has withdrawn his claims as to the 
aforementioned issues and, as such, the Board does not have 
jurisdiction to review the appeal as to the aforementioned 
issues and the appeal with respect to the aforementioned 
issues is dismissed.   

ORDER

The claim of entitlement to an initial rating higher than 10 
percent for low back strain is dismissed.  

The claim of entitlement to an initial rating higher than 10 
percent for right knee sprain is dismissed.  

The claim of entitlement to an initial rating higher than 10 
percent for left ankle sprain is dismissed.  

The claim of entitlement to an initial rating higher than 10 
percent for right ankle sprain is dismissed.  

The claim of entitlement to an initial rating higher than 10 
percent for migraine headaches is dismissed.   


____________________________________________
WAYNE M. BRAEUER   
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


